SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
April 27, 2009, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland
corporation (the “Corporation”), each additional Dollar Revolving Loan Borrower
(as defined in the Credit Agreement referred to below) from time to time party
to the Credit Agreement, each additional Alternate Currency Revolving Loan
Borrower (as defined in the Credit Agreement) from time to time party to the
Credit Agreement, various lenders from time to time party to the Credit
Agreement (the “Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, JPMorgan Chase
Bank, N.A. and Société Générale, as Syndication Agents, Bank of America, N.A.
and Calyon New York Branch, as Documentation Agents, and Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc. and Banc of America Securities LLC,
as Lead Arrangers and Book Running Managers, are parties to that certain Credit
Agreement, dated as of February 10, 2006 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

WHEREAS, subject to the terms and conditions of this Sixth Amendment, the
Lenders and the Borrowers wish to amend certain provisions of the Credit
Agreement;

         
NOW, THEREFORE, it is agreed:
PART I.  
Acknowledgments, Agreements and Amendments.
   
 

SECTION 1. Section 9.01 of the Credit Agreement is hereby amended by
(i) deleting the text “Section 9.01(xiii)” appearing in clauses (iii) and
(xi) of said Section and inserting the text “Section 9.01(xiv)” in lieu thereof;
(ii) deleting the text “and” appearing at the end of clause (xiii) of said
Section; (iii) deleting the text “10%” appearing in clause (xiv) of said Section
and inserting the text “5%” in lieu thereof; (iv) deleting the period (“.”) at
the end of clause (xiv) of said Section and inserting the text “; and” in lieu
thereof; and (v) inserting the following new clause (xv) immediately following
clause (xiv) of said Section:

“(xv) Liens incurred after the Initial Borrowing Date and in existence on the
Sixth Amendment Effective Date which are listed, and the property subject
thereto described, in Schedule 9.01(a), and giving effect to any renewals,
replacements and extensions of such Liens, in each case so long as (x) the
principal amount of the obligations secured thereby is not increased as a result
thereof (except to the extent any such incremental obligations are independently
justified under (and applied as a utilization of the basket described in)
Section 9.01(xiv) above), (y) such renewals, replacements and extensions do not
result in Liens applying to any Assets which are not already subject to the
Liens securing the respective obligations being renewed, replaced or extended,
and (z) prior to the Sixth Amendment Effective Date, such Liens were exclusively
justified under (and applied as a utilization of the basket described in)
Section 9.01(xiv) (as in effect prior to the Sixth Amendment Effective Date). ”

SECTION 2. Section 9.03 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing at the end of clause (ii) of said Section
and (ii) deleting clause (iii) of said Section in its entirety and inserting the
following new clauses (iii) and (iv) in lieu thereof:

“(iii) the Corporation may authorize, declare and make an annual Dividend once
per Fiscal Year in the form of a cash distribution to its shareholders (payable
in the first fiscal quarter of each Fiscal Year) in an amount not to exceed
$100,000,000 per Fiscal Year; provided that (x) in no event shall the amount of
such Dividend paid in any Fiscal Year exceed Excess Cash Flow for the
immediately preceding Fiscal Year, (y) in no event shall any Dividend be
authorized, declared or made, unless (1) the Consolidated Leverage Ratio
(determined, for this purpose, on a Pro Forma Basis based on the Consolidated
Indebtedness as of the date of such authorization, declaration or cash
distribution after giving effect to any Indebtedness incurred (or to be
incurred) to make such cash distribution) as at the last day of the Reference
Period then last ended is less than 5.00:1.00 and (2) no Specified Default or
Event of Default exists at the time of the respective authorization, declaration
or distribution or would exist immediately after giving effect thereto and
(z) on or prior to the date of the payment of such Dividend, the Corporation
shall have furnished to the Administrative Agent a certificate from an
Authorized Officer of the Corporation certifying to the best of his or her
knowledge as to compliance with the requirements of this clause (iii) and
containing the calculations (in reasonable detail) required to demonstrate
compliance with preceding subclauses (x) and (y)(1); and

(iv) the Corporation may authorize, declare and make Dividends in the form of
share repurchases from time to time, so long as (x) the Consolidated Leverage
Ratio as at the last day of the most recently ended Reference Period
(determined, for this purpose, on a Pro Forma Basis based on the Consolidated
Indebtedness as of the date of such authorization, declaration or repurchase
after giving effect to any Indebtedness incurred (or to be incurred) to make
such repurchase) is less than 4.50:1.00, (y) no Specified Default or Event of
Default exists at the time of the respective authorization, declaration or
repurchase or would exist immediately after giving effect thereto and (z) on or
prior to the date of the payment of such Dividends, the Corporation shall have
furnished to the Administrative Agent a certificate from an Authorized Officer
of the Corporation certifying to the best of his or her knowledge as to
compliance with the requirements of preceding subclauses (x) and (y) and
containing the calculations (in reasonable detail) required to demonstrate
compliance with preceding subclause (x).”

SECTION 3. Section 9.05 of the Credit Agreement is hereby amended by deleting
the text “4.50:1.00” appearing in said Section and inserting the text
“5.50:1.00” in lieu thereof.

SECTION 4. Section 11.01 of the Credit Agreement is hereby amended by deleting
the definition of “Applicable Margin” appearing therein in its entirety and
inserting the following text in lieu thereof:

“Applicable Margin” shall mean, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
under the respective Tranche and Type of Loans or Fee and opposite the
respective Ratings-Based Level (i.e., 1, 2, 3, 4, 5 or 6, as the case may be)
and Leverage-Based Level (i.e., I, II, III, IV, V or VI, as the case may be)
indicated to have been achieved on the applicable Test Date for such Start Date
(as adjusted in accordance with the immediately succeeding proviso and as set
forth in the respective officer’s certificate delivered pursuant to
Section 8.01(d)):

                                  Ratings-Based
Level  
Unsecured Debt Rating
  Leverage-Based Level   Consolidated
Leverage Ratio   “Applicable Margin”
for Term Loans
maintained as
Eurodollar Loans   “Applicable Margin”
for Revolving Loans
maintained as Euro
Rate Loans   “Applicable Margin”
for Base Rate and
Canadian Prime Rate
Loans   “Applicable Margin”
for Facility Fee


       
 
                          1    
BBB+ or higher from
S&P and Baa1 or
higher from Moody’s
  I


  Less than 2.25:1.0


  2.00%


  1.75%


  0.0%


  0.25%


       
 
                          2    
Ratings-Based Level
1 is not applicable
and ratings of BBB
or higher from S&P
and Baa2 or higher
from Moody’s
  II


  Greater than or
equal to 2.25:1.0
and less than
3.00:1.0


  2.25%





  1.95%





  0.25%





  0.30%





       
 
                          3    
Ratings-Based Levels
1 and 2 are not
applicable and
ratings of BBB- or
higher from S&P and
Baa3 or higher from
Moody’s
  III



  Greater than or
equal to 3.00:1.0
and less than
3.75:1.0



  2.50%






  2.15%






  0.50%






  0.35%






       
 
                          4    
Ratings-Based Levels
1, 2 and 3 are not
applicable and
ratings of BB+ or
higher from S&P and
Ba1 or higher from
Moody’s
  IV



  Greater than or
equal to 3.75:1.0
and less than
4.25:1.0



  2.75%






  2.35%






  0.75%






  0.40%






       
 
                          5    
Ratings-Based Levels
1, 2, 3 and 4 are
not applicable
  V   Greater than or
equal to 4.25:1.0
and less than 4.75   3.00%


  2.55%


  1.00%


  0.45%


       
 
                          6    
Ratings-Based Levels
1, 2, 3 , 4 and 5
are not applicable
  VI

  Greater than or
equal to 4.75:1.0

  3.50%


  3.00%


  1.50%


  0.50%


       
 
                       

; provided that for purposes of calculations pursuant to the preceding table, if
the Ratings-Based Level and the Leverage-Based Level at a given time under the
foregoing table would result in the determination of different “Applicable
Margins” at such time, then the “Applicable Margin” shall be determined by
reference to that Level (i.e., either the Ratings-Based Level or the
Leverage-Based Level) which would then result in a higher “Applicable Margin”;
provided, further, that notwithstanding anything to the contrary contained
above, (x) if the Corporation fails to deliver the financial statements required
to be delivered pursuant to Section 8.01(a) or (b) (accompanied by the officer’s
certificates required by Section 8.01(d) showing the applicable Consolidated
Leverage Ratio and Unsecured Debt Ratings on the relevant Test Date) on or prior
to the respective date required by such Sections, then Ratings-Based Level 6 and
Leveraged-Based Level VI pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificates have been delivered showing that the pricing for the respective
Margin Adjustment Period is at a Level which is less than Ratings-Based Level 6
and Leveraged-Based Level VI (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificates as so required,
the reduced Applicable Margin, if any, shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificates), (y) subject to clause (z) below, at any time during the period
from the Sixth Amendment Effective Date to but not including the date of the
actual (or, if earlier, required) delivery of the officer’s certificates
pursuant to Section 8.01(d) in respect of the fiscal quarter ended March 31,
2009, Ratings-Based Level 4 and Leveraged-Based Level IV pricing shall apply and
(z) Ratings-Based Level 6 and Leveraged-Based Level VI pricing shall apply at
all times when any Default or any Event of Default exists.

SECTION 5. Section 11.01 of the Credit Agreement is hereby amended by deleting
the definition of “Consolidated EBITDA” appearing therein in its entirety and
inserting the following text in lieu thereof:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said Consolidated Net Income, consolidated interest expense and
provision for taxes for such period (excluding, however, consolidated interest
expense and taxes attributable to Unconsolidated Joint Ventures of the
Corporation and any of its Subsidiaries), (ii) the amount of all amortization of
intangibles and depreciation that were deducted determining Consolidated Net
Income for such period (including in any event (and regardless of any contrary
treatment under GAAP) the pro rata share of depreciation and amortization of
Unconsolidated Joint Ventures of the Corporation and its Subsidiaries),
(iii) any non-recurring non-cash charges in such period to the extent that
(A) such non-cash charges do not give rise to a liability that would be required
to be reflected on the consolidated balance sheet of the Corporation (and so
long as no cash payments or cash expenses will be associated therewith (whether
in the current period or for any future period)) and (B) same were deducted in
determining Consolidated Net Income for such period, and (iv) the total amount
of cash severance costs actually incurred by the Corporation and its
Subsidiaries during such period, to the extent same were deducted in determining
Consolidated Net Income for such period, provided that, in the case of each
fiscal quarter ended in Fiscal Year 2009 or in Fiscal Year 2010 and included in
such period, the amount of cash severance costs added back to Consolidated
EBITDA pursuant to this subclause (iv) for such fiscal quarter, when aggregated
with the aggregate amount of cash severance costs added back to Consolidated
EBITDA pursuant to this subclause (iv) for all other fiscal quarters ended in
Fiscal Year 2009 or in Fiscal Year 2010 and included in such period, shall not
exceed $25,000,000 (it being understood, for the avoidance of doubt, that, in
the case of each fiscal quarter ended in Fiscal Year 2008 and included in such
period, the actual amount of cash severance costs shall be added back to
Consolidated EBITDA pursuant to this subclause (iv) for such fiscal quarter) and
(y) subtracting therefrom, to the extent included in determining Consolidated
Net Income for such period, the amount of non-recurring non-cash gains during
such period; provided that (I) Consolidated EBITDA shall be determined without
giving effect to any extraordinary gains or losses (including any taxes
attributable to any such extraordinary gains or losses) or gains or losses
(including any taxes attributable to such gains or losses) from sales of assets
other than from sales of inventory (excluding Real Property) in the ordinary
course of business and (II) to the extent any calculation pursuant to this
Agreement is to be made on a Pro Forma Basis (for events other than the
occurrence of the Transaction), such Consolidated EBITDA shall be further
adjusted as provided in the definition of Pro Forma Basis for transactions
occurring after the Initial Borrowing Date.

SECTION 6. Section 11.01 of the Credit Agreement is hereby amended by inserting
the following new definitions in appropriate alphabetical order:

“Capital Expenditures” shall mean all expenditures by the Corporation and its
Subsidiaries which should be capitalized in accordance with GAAP.

“Excess Cash Flow” shall mean, for any period, the remainder of (x) Consolidated
EBITDA for such period minus (y) the sum of (w) Consolidated Interest Expense
for such period, (x) scheduled amortization payments made with respect to any
Indebtedness of the Corporation and its Subsidiaries during such period
(excluding, however, balloon payments made at final stated maturity),
(y) Maintenance Capital Expenditures incurred or made during such period and
(z) taxes paid in cash by the Corporation and its Subsidiaries during such
period.

“Maintenance Capital Expenditures” shall mean (i) Capital Expenditures relating
to improvements, repairs, maintenance and substantially equivalent replacements
of existing property, plant or equipment and (ii) Capital Expenditures required
to be made due to a change in law or ongoing regulatory requirements.

“Sixth Amendment” shall mean the Sixth Amendment to Credit Agreement, dated as
of April 27, 2009.

“Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.

SECTION 7. The Credit Agreement is hereby further amended by inserting a new
Schedule 9.01(a), attached hereto as Annex A, immediately following
Schedule 9.01.

PART II. Miscellaneous Provisions.

A. Each Guarantor, by its signature below, hereby confirms that (i) its Guaranty
shall remain in full force and effect and (ii) its Guaranty covers the
obligations of each of the Borrowers under the Credit Agreement (as modified by
this Sixth Amendment), including the Term Loans but excluding the direct primary
obligations of such Guarantor in its capacity as a Borrower.

B. In order to induce the Lenders to enter into this Sixth Amendment, the
Corporation represents and warrants to the Lenders that, on the Sixth Amendment
Effective Date, before, as of and after giving effect to the execution, delivery
and performance by the Corporation of this Sixth Amendment and the transactions
contemplated hereby, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Sixth Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

C. This Sixth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

D. This Sixth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Corporation and the Administrative Agent.

E. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

F. This Sixth Amendment shall become effective on the date (the “Sixth Amendment
Effective Date”) when each of the following conditions has been satisfied:

(i) each Borrower, each Guarantor and the Lenders constituting the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent (or its designee);

(ii) the Administrative Agent (or its designee) shall have received from the
Corporation by wire transfer of immediately available funds, for the account of
each Lender who has consented to this Sixth Amendment by signing a counterpart
hereof and delivering the same as provided in the preceding clause (i) on or
prior to 5:00P.M. (New York City time) on April 16, 2009, a non-refundable cash
fee in Dollars in an amount equal to 0.50% of the sum of (i) the Revolving Loan
Commitment of such Lender in effect on such date and (ii) the aggregate
principal amount of Term Loans of such Lender outstanding on such date;

(iii) the Corporation shall have repaid in full all outstanding B-1 Term Loans
under, and as defined in, that certain Credit Agreement, dated as of June 29,
2007, among the Corporation, the lenders from time to time party thereto, the
co-documentation agents named therein, Bank of America N.A., as administrative
agent, The Bank of Nova Scotia, Citicorp North America, Inc. and the Royal Bank
of Scotland PLC, as co-syndication agents, Banc of America Securities LLC, as
sole lead arranger and joint book running manager, and the Bank of Nova Scotia
and Citigroup Global Markets, Inc., as joint book running managers, together
with all accrued and unpaid interest on such B-1 Term Loans;

(iv) the Administrative Agent shall have received from the Corporation and each
other DRLB Guarantor certified copies of resolutions of the Board of Directors
(or equivalent managing body) of such Credit Party with respect to the matters
set forth in this Sixth Amendment, and such resolutions shall be satisfactory to
the Administrative Agent; and

(v) the Corporation shall have paid (or caused to be paid) to the Agents and the
Lenders all fees, costs and expenses (including, without limitation, reasonable
legal fees and expenses) payable to the Agents and the Lenders to the extent
then due.

The Administrative Agent shall promptly deliver notice to the Corporation of the
occurrence of the Sixth Amendment Effective Date.

G. From and after the Sixth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified by this
Sixth Amendment on the Sixth Amendment Effective Date. This Sixth Amendment
shall constitute a Credit Document for all purposes under the Credit Agreement
and the other Credit Documents.

[Signatures appear on the following page.]

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.

 
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and
Guarantor
By:
Name:
Title:
STARWOOD CANADA CORP., as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
CLOCKTOWER HOTEL LIMITED PARTNERSHIP, as an Alternate Currency Revolving Loan
Borrower
By: STARWOOD CANADA ULC, its General Partner
By:
Name:
Title:
STARWOOD CANADA FINANCE LP, as a Dollar Revolving Loan Borrower
By:
Name:
Title:

1

 
SHERATON HOTELS (U.K.) PLC, as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
SHERATON ON THE PARK PTY LIMITED (ABN 14 003 366 550), as an Alternate Currency
Revolving Loan Borrower
By:
Name:
Title:

2

 
STARWOOD (M) FRANCE HOLDINGS SAS, as an Alternate Currency Revolving Loan
Borrower
By:
Name:
Title:

3

 
DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
By:
 
Name:
Title:
By:
 
Name:
Title:

4

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG STARWOOD
HOTELS & RESORTS WORLDWIDE, INC., EACH ADDITIONAL DOLLAR REVOLVING LOAN
BORROWER, EACH ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWER, THE
VARIOUS LENDERS PARTY THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A. AND SOCIETE GENERALE, AS
SYNDICATION AGENTS, BANK OF AMERICA, N.A. AND CALYON NEW YORK BRANCH, AS
DOCUMENTATION AGENTS, AND DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES
INC. AND BANC OF AMERICA SECURITIES LLC, AS LEAD ARRANGERS AND BOOK RUNNING
MANAGERS

NAME OF INSTITUTION:



            



      By:      

Name:



      Title:

5